Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 1 of 35

FIL gE
WH IN THE UNITED STATES DISTRICT COURT Pad D
FOR THE NORTHERN DISTRICT OF OKLAHOMA 5EP 0 9 29;

Mark C. MW AO 04 nba
U.S, DISTRIC® Govetk
(1) KEVIN ADAMS, URT
Plaintiff,

Vv. Case No.

L-
(1) JUDGE KURT GLASSCO; 19CV 494GKF - Jr

(2) CATHERINE Z. WELSH;

(3) WELSH & MCGOUGH, PLLC
JURY TRIAL DEMANDED
Defendants.

 

 

COMPLAINT
Plaintiff, Kevin Adams (pro se‘), (Plaintiff), brings this action under the First and
Fourteenth Amendments to the United States Constitution, the Oklahoma Religious
Freedom Act and common law fraud against Defendants, Judge Kurt Glassco (Judge
Glassco), Catherine Z. Welsh (Welsh), and Welsh & McGough, PLLC. Plaintiff is
seeking all relief that the law will allow.
THE PARTIES
1. Plaintiff is a licensed attorney and an Oklahoma resident residing in Rogers County
within the Northern District of Oklahoma.
2. Defendant, Judge Glassco, is an Oklahoma resident residing in Tulsa County and
sitting Tulsa County District Court Judge for the Fourteenth (14th) Judicial District of
Oklahoma. It is alleged that Judge Glassco conspired with Welsh and Robyn Owens

to deprive Plaintiff of his constitutional rights and $5,750.

1 Plaintiff has chosen to initially file this complaint pro se, however will be represented once the

litigation gets going. So
1 Qd
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 2 of 35

3. Defendant, Catherine Z Welsh, is a licensed attorney, a former Assistant General
Counsel for the State of Oklahoma Department of Human Services, Adult Protection
Services, and Oklahoma resident and believed to be residing in Tulsa County within
the Northern District of Oklahoma. It is alleged that despite being a guardian that,
normally does not act under the color of state law, Welsh was acting under color of
law by conspiring with Judge Glassco and Robyn Owens to deprive Plaintiff of his
constitutional rights. See Tower v. Glover, 467 U.S. 914 (1984).

4, Welsh and McGough, PLLC, is a professional limited liability company formed by
Catherine Welsh and James McGough. The firm was appointed as guardian over
Plaintiff's father. Welsh and McGough, PLLC is only named in Count Eight,
Common Law Fraud.

5. Robyn Owens (Owens) was appointed the guardian ad litem in the R.A. guardianship
case and is alleged by the Plaintiff to have conspired with Judge Glassco and Welsh
to deprive Plaintiff of his constitutional rights. See Tower v. Glover, 467 U.S. 914
(1984). Despite Plaintiff’s beliefs regarding Owens actions in this matter, Plaintiff
has chosen not to name her as a party to this action.

JURISDICTION AND VENUE

6. This action arises under the First and Fourteenth Amendments to the United States

Constitution, under the Civil Rights Act, 42 U.S.C. Section 1983. More specifically,

this Court is authorized to provide declaratory relief under the Declaratory Judgment

Act, 28 U.S.C. Section 2201 through 2202.
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 3 of 35

7.

10.

11.

12.

13.

14.

15.

This Court has jurisdiction over the claims pursuant to 28 U.S.C. Sections 1331 and
1343. This Court has supplemental jurisdiction of the state law claims pursuant to 28
U.S.C. Section 1367.
Venue is proper in this Court pursuant to 28 U.S.C. section 1391(b)(2) by virtue of
the fact that substantially all acts and omissions that form the basis for Plaintiffs
claims occurred in the Northern District of Oklahoma.

FACTS
R.A. is the father of Plaintiff. R.A. is a 73-year-old combat Vietnam veteran and a
retired steelworker. R.A. is a Christian and member of the View Acres Baptist Church
in Tulsa, OK.
On May 5, 2019 R.A. was admitted to St John’s Medical Center in Tulsa Oklahoma.
Plaintiff’s father had no advanced directive in place.
On June 9th at approximately 1:00 P.M. Plaintiff arrived at St John’s Medical Center
to visit his father. It was Plaintiffs intention to stay for a short period of time and
return to church for the evening service.
When Plaintiff arrived at the hospital his stepmother and sister were present, Plaintiff
was surprised to see his stepmother at the hospital, because she typically does not
visit his father on the weekends.
When Plaintiff walked into room 1416, where his father was staying his step-mother
was on the phone authorizing a DNR Order. (Do Not Resuscitate Order)
Plaintiff was surprised by this order because it was his understanding that his father’s

heart had originally stopped and he was resuscitated.
3
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 4 of 35

16.

17.

18.

19.

20.

21.

22.

23,

Plaintiff’s stepmother and sister left a shortly after calling in the DNR.

Plaintiff was very disturbed by this development and did not return to church for the
evening service, as previously planned, and instead stayed at the hospital until the
following morning.

That evening Plaintiff’s father was in significant pain. Plaintiff asked for prayers of
friends and his congregation.

At 6:49 pm on June 9, 2019 Plaintiff recorded a short video of his father. The video
showed his father was in significant pain.

By 2:31 am on June 10th Plaintiff's father was resting comfortably crunching on ice
and Plaintiff made another video.

At 2:40 am Plaintiff was so happy and grateful that Plaintiff took a “selfie” with his
father and Plaintiff posted the picture on Facebook thanking the nursing staff and the
people that were praying for Plaintiff’s father.

Later on on June 10th while eating lunch with the family Plaintiff received text
message from his stepmother stating:

“Kevin dad’s Dr wants to take out all it’s (sic) and stop all testing and put him on
meds for comfort only, they cannot do anything medically to help him. Do you
agree she would like to know within the hour. As you can tell by yesterday’s visit
he is suffering tremendously let me know or come to the hosp I'll be here for a
while. Sorry I couldn’t get you on the phone this is only # I had!”

Plaintiff stopped eating lunch and drove to the hospital immediately and Plaintiff's

wife and daughters followed. Once Plaintiff arrived at the hospital there was a

meeting held in the room with Plaintiff's father. (Plaintiff’s wife and daughters had
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 5 of 35

24.

25.

26.

27.

28.

29.

30.

arrived by the time of the meeting and Plaintiff’s brother was included in the meeting
on speaker phone.)

During the meeting the family met with a female doctor who tried to convince
Plaintiff to agree to stop medically treating his father.
During this meeting the doctor admitted that Plaintiff's father would die if she
engaged in the treatment plan she was proposing. The reason the doctor gave for
planned treatment was that she claimed she did not “think” or “believe” Plaintiff's
father’s mental capacity would return where he could have a “good quality of life”.
Plaintiff explained he could not agree to what the doctor was proposing and that “we
don’t make those type of decisions”. Plaintiff told the doctor it was not our decision
to decide whether or not someone’s life was worth living. Plaintiff believed what the
doctor was suggesting would be euthanasia and is against his and his father’s
Christian faith.
The conversation ended when Plaintiff told the doctor “if you try that I will litigate.”
After making that statement the doctor stormed out of the room, followed shortly by
his stepmother.
Plaintiff’s sister stayed for a brief period of time and then left as well.
Plaintiff falsely believed the issue had been resolved and that the threat of litigation
would stop the hospital from attempting to euthanize his father. It was not until the
next day that Plaintiff learned that the hospital was proceeding against Plaintiff’s

expressed disapproval and behind his back.
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 6 of 35

31.

32.

33.

34.

35.

36.

Despite the hospital’s claims regarding Plaintiff’s father’s diminished mental
capacity; on the morning of June 11th, 2019, the very morning the hospital would
begin the procedure expected to end R.A.’s life, Plaintiff’s father asked his sister
(Plaintiff’s Aunt Janice) if Plaintiff was returning to the hospital to read him the
Bible. Plaintiff had been reading the Bible to his father for days and had not told
members of his family.

Sometime before noon on June 11, 2019 Plaintiff learned the hospital was proceeding
with procedure that would cause his father’s death and immediately went to the
hospital. When Plaintiff the elevator doors opened on the fourteenth (14th) floor
Plaintiff saw hospital staff pushing his father in his hospital bed over to the other side
of the hospital floor to begin the procedure that they admitted would end his father’s
life. When Plaintiff first saw his father being pushed over to the other side of the
floor, Plaintiff’s stepmother was walking behind his father carrying a paper.

Plaintiff confronted his stepmother about doing this without telling him and against
his will. She stated she was doing what the doctors told her to do.

Plaintiff had read the hospital pamphlet left in his father’s room and believed it to be
very misleading based upon comparing what was said in the pamphlet to the answers
the doctor gave in the June 10th meeting.

Plaintiff told his stepmother “I will return with a court order’.

After the Plaintiff was appointed emergency guardian, over his father approximately

two hours later, and had a certified copy of the order appointing him, Plaintiff
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 7 of 35

37.

38.

39.

40.

41.

literally ran to his car, over a block away, because he was afraid his father would be
dead by the time he arrived at the hospital.

On the way to the hospital Plaintiff called the hospital and spoke with the “charge
nurse” on his father’s floor. Plaintiff told the “charge nurse” he had been appointed
emergency guardian over his father, was on his way to the hospital with a certified
copy of the court order appointing him emergency guardian over his father and
ordered the hospital to stop administering morphine or any other drug that would
cause his father’s death.

Upon arrival at the hospital , after giving the hospital a certified copy of the order
appointing him, the hospital staff initially refused to take the Plaintiff to his father, or
tell him which room his father was in.

Once Plaintiff was in the hospital room with his father the Plaintiff had to threaten to
call the Tulsa County Sheriff's office to get the hospital to stop the lethal injection of
morphine.

Afier a meeting in which hospital staff pressured the Plaintiff to change his mind and
allow them to continue with the procedure that would end his father’s life, Plaintiff's
father was moved from the 14th floor to the 8th floor.

Shortly after being moved to the eighth (8th) floor; Plaintiff’s step-father, who is a
minister, and Plaintiff's Pastor came to the hospital and they and the Plaintiff prayed

for Plaintiff’s father.
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 8 of 35

42. Plaintiff’s step-mother and sister retained a lawyer and went to court in an attempt to
obtain an order allowing R.A. the hospital to resume the procedure that would end his
father’s life.

43. On the afternoon or evening of June 11, 2019 the Judge Glassco was assigned to the
guardianship case2, the lawyers and the doctors visited Plaintiff’s father in his room.
The doctors told Judge Glassco that if they would have administered the full dosage
of morphine they had planned that Plaintiffs father would not have made it through
the night of June the 11th. Doctors doubted whether the Plaintiff's father would
make it through the night, even without the morphine injection they had planned.

44. The next morning after Plaintiff's father woke up he was calm, lucid and not in pain.
Plaintiff took a video beginning at 9:07 am on June 12th 2019. In the video R.A. is
calmly talking, giving the Plaintiff directions regarding his food, eating eggs,
answering questions regarding food preferences and stated that he needed “about a
gallon of that water.” Sometime later R.A.’s doctors were shown this video but, they
were unpersuaded.

45. On Friday June 14, 2019, during a hearing on R.A.’s guardianship, Judge Glassco
announced his intentions to appoint Catherine Welsh guardian ad litem in the
guardianship case of Plaintiff's father.

46. Judge Glassco spoke of Welsh in glowing terms talking about her past experience at

the Oklahoma Department of Human Services as the head of Adult Protective

Services.

2 The emergency guardianship order was signed by Presiding Judge William J. Musseman
8
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 9 of 35

47.

48.

49.

50.

S1.

52.

At that hearing Plaintiff hoping to bring unity to his family and trusting Judge
Glassco’s recommendation, Plaintiff agreed to resign as guardian and allow Catherine
Welsh to be appointed as the guardian for his father. The change in guardianship was
to take place the next week.

At the time Plaintiff agreed to resign and allow Catherine Welsh to be appointed as
guardian over his father Plaintiff had no idea Ms. Welsh’s views on euthanasia or
how it would influence the decisions on his father’s case.

Plaintiff would have never agreed to allow Welsh to be guardian over his father if he
would have been aware of Welsh’s euthanasia views and how her views would
influence the decisions she made as guardian over his father.

On the afternoon of June 15th a meeting was held in the hospital room of R.A. at the
St. John’s Hospital. Present at the meeting was R.A., R.A.’s doctor (Doctor Carol),
R.A.’s wife and daughter, Welsh and Plaintiff.

During the June 15th meeting Welsh and Dr. Carroll tried repeatedly to persuade
Plaintiff to consent to withdrawing all medical treatment from R.A. and giving him
morphine to keep him “comfortable” until his death.

Plaintiff was shocked because of the great improvements that could be seen in his
father. Plaintiff reminded everyone of the video taken on June 12, 2019 (the day after
Plaintiff, his step-father and pastor had prayed for R.A.) that showed the remarkable

improvement in R.A.’s condition.
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 10 of 35

53. No matter what Plaintiff said, Doctor Carroll and Welsh argued Plaintiff should allow
the hospital to give up on his father and drug him with morphine until he died.
Plaintiff vehemently refused.

54. It was during this June 15th meeting that Plaintiff first became aware of Welsh’s
views on euthanasia, which Plaintiff believed was influencing her recommendations
regarding the best course of action for his father.

55. Plaintiff believed then and now that allowing that the hospital to stop all life
sustaining treatment for his father and drugging him with morphine until his father
died was nothing short of euthanasia and was contrary to Plaintiff’s father’s faith and
Plaintiff's own faith.

56. During the June 15th meeting Welsh told a story about a situation where she had
given a wife similar advise regarding her husband and the wife had refused. Welsh
complained that the husband had survived and “now he has the mentality of a 5-year-
old kid”, hearing Welsh’s complaints and the way she expressed them, Plaintiff was
horrified. Plaintiff was horrified and thought “we have a four-year-old daughter and
we don’t kill 5-year-old kids”.

57. Welsh then proceeded to ask Plaintiff what was going to happen with his father and
whether he was going to be placed in a home and whether his father would want to
live out his remaining days in a nursing home. Welsh argued Plaintiffs father would
not want to live out his remaining days in a nursing home. Plaintiff explained that his
father could live with him and his family and that Plaintiff would give up his home

office to make room for his father.
10
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 11 of 35

58. After Welsh’s statements concerning whether his father would be placed in a home or
not, Plaintiff was more convinced than ever that Welsh was advocating euthanasia for
his father, because Plaintiff knew if there was no hope for his father, there would be
no concern where Plaintiff’s father would live after he left the hospital.

59. Plaintiff believes that Welsh’s statements concerning where his father would live after
he left the hospital revealed her true feeling regarding his father’s right to life.
Plaintiff believes that with this statements she revealed her true feelings that it wasn’t
that his father had to die, it was that Welsh had made the determination his life was
not worth living. Welsh’s statements were consistent with the reasoning the doctor
had given in the June 10th 2019 meeting that they did not believe his father’s mental
state would return to the point of giving him a “good quality of life”.

60. Welsh’s statements reinforced Plaintiffs belief that Welsh and the hospital were trying
to euthanize his father.

61. Also during this June 15, 2019 meeting Welsh mocked the Plaintiff’s faith by saying
“well you're a Christian and you believe in miracles”, Plaintiff was so stunned by the
comment he does not remember how or if he responded.

62. After the meeting ended, with Plaintiff and a nurse’s aid was in the room when R.A.
told the nurse’s aid “I’m dying anyway but don’t kill me”. Plaintiff, who was talking
to his wife on the phone heard at the time, overheard the comment and asked the
nurse’s aid “What did he say?” just to be sure. The nurse’s aid responded “I’m dying
anyway but don’t kill me”, Plaintiff asked the nurse’s aid to document that statement

in the medical records.
11
63.

64.

65.

66.

67.

Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 12 of 35

The nurse’s aid agreed to document the statement. After the nurse’s aid wrote the
statement out, Plaintiff asked if he could take a picture of her handwritten note.
(Plaintiff took the picture because he no longer trusted the hospital at that point.) The
nurse’s aid agreed and covered any identifying information with her hands as Plaintiff
took a picture of her note quoting R.A.’s statement. (See attached Exhibit A)
On Saturday June 15, 2019 at 3:53 p.m. Plaintiff sent the picture of the nurse aid’s
documentation of his father’s statement “I’m dying anyway but don’t kill me.” to
Welsh. In the text message Plaintiff explained to Welsh

“After you left our father said I’m dying anyway don’t kill me. Said

it to nurse assistant. I was on the phone with wife I had to ask her

what he said.”

(See Exhibit B)
Welsh responded at to Plaintiff’s text message at 6:30 p.m., she responded by saying
“Thanks for the information.” (See Exhibit B)
Even after receiving direct evidence of R.A.’s wishes, Welsh ignored her statutory
duty in Title 63 O.S. Section 3101.16 “... If evidence of the declarant's wishes is
sufficient, those wishes shall control” and continued to advocate for treatment that
the doctors had admitted would result in R.A.’s death.
On Tuesday, June 18, 2019, Plaintiff filed a pleading titled:
“EMERGENCY MOTION TO REMOVE GUARDIAN CATHERINE Z. WELSH

CONTROL GUARDIAN WELSH UNTIL HER REMOVAL

(PROHIBIT REINSTATEMENT OF MORPHINE

INDUCED ‘COMFORT CARE MEASURES’
AND REQUEST FOR EVIDENTIARY HEARING

12
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 13 of 35

68.

69.

70.

A hearing was held on the June 18, 2019 motion that very afternoon. Before the
hearing had even began, Judge Glassco tried to protect Welch and/or stop the Plaintiff
from testifying by threatening Plaintiff that if he proceeded with the filed request and
the hearing that he (Judge Glassco) was going to appoint Plaintiff’s step-mother.
Plaintiff was undeterred by the threat and testified during the hearing that he would
prefer his step-mother be guardian over Welsh, because if someone was going to kill
his father he would prefer it be someone that he knows and not someone he father
knows, instead of someone that he knows.

Plaintiff testified at the hearing regarding Welsh’s statements on June 15th and his
father’s expression of his wishes. Exhibit A, attached to this complaint, was attached
to the June 18th motion and Plaintiff testified about the statement. At the conclusion
of the hearing Judge Glassco’s threat proved to be an empty one and Welsh was not
removed as his father’s guardian.

At the June 18th hearing Plaintiff testified and attempted to introduce into evidence a
jump drive containing multiple videos of his father showing his father’s improved
condition and evidence supporting his requested removal of Welsh. Judge Glassco
refused to allow the admission of the evidence at the hearing. Plaintiff and his then
counsel requested the evidence by introduced into the record as a Court’s exhibit and
as offer of proof, Judge Glassco even refused the admission of the evidence as an
offer of proof. As a result of Judge Glassco’s order Plaintiff was not allowed to make

an offer of proof of the evidence that he believed supported his request for Welsh’s

removal.
13
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 14 of 35

71,

72.

73.

74.

75.

At the June 14th hearing, Welsh was livid that Plaintiff was seeking her removal.
After Judge Glassco denied Plaintiff's request for the removal of Welsh, Welsh
complained that Plaintiff had posted a picture of his father on Facebook from his

hospital bed in an attempt to have people to pray for his father. Welsh then asked

Judge Glassco to order Plaintiff to stop asking people to pray for his father on

Facebook. Judge Glassco denied that request, but did order Plaintiff not to post_any

pictures of his father from the hospital on social media.

Despite believing that pictures of his father from the hospital would attract more

attention and result in more prayers for his father, Plaintiff complied with Judge

Glassco’s order.

Judge Glassco’s order that Plaintiff could not post pictures of his father from the
hospital was an unconstitutional prior restraint of Plaintiff's First Amendment free
speech rights, in exercise of his Christian faith.

Welsh’s request to Judge Glassco to order Plaintiff to stop posting pictures of his
father on Facebook, while asking people to pray for his father, was retaliation for his
exercise of his First Amendment Right to free speech in requesting her removal as
guardian.

Welsh’s request that Plaintiff be restrained from asking people to pray for his father
on Facebook was a request to impose prior restraints on Plaintiff's free speech rights
in the exercise of his Christian faith and her request resulted in an unconstitutional

prior restraint of his free speech rights.

14
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 15 of 35

76. Also attending the June 18th hearing was Robyn Owens, who Judge Glassco
announced would be appointed as the guardian ad litem for R.A. guardianship case.
(The guardian ad litem advises the Court, but actually does not have control over the
affairs of the ward.)

77. At the conclusion of the June 14th hearing, Plaintiff's counsel attempted to order a
copy of the transcript which Judge Glassco refused to allow unless the other parties
to the hearing agreed, Plaintiff was not even allowed to pay for a transcript of the
hearing requesting Welsh’s removal unless Welsh agreed.

78. Plaintiff was at first relieved to have Owens appointed believing that she would
provide some help in stopping Ms. Welsh from euthanizing his father.

79. However, later Plaintiff learned that Owens also believed in euthanasia. Plaintiff
learned this during a telephone conversation with Owens when she told Plaintiff that
“euthanasia has been going on in this country since the beginning” and that she did
not have problem with it. Owens even explained how her and her brother have a
euthanasia pact and that her brother even jokes with her sometimes saying “it’s time
to get into the car Robyn” a reference to putting a dog in the car to be taken to the
veterinarian to be put down.

80. During this conversation with Owens, Plaintiff told Owens that he had a problem
with euthanasia and she responded by saying “I know because of your faith.”

81. Both of the guardians appointed to R.A.’s case by Judge Glassco supported
euthanasia. This was never disclosed to the Plaintiff by Judge Glassco when he gave

glowing recommendations for them.
15
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 16 of 35

82.

83.

84.

It is unknown by the Plaintiff if any of the other parties of on R.A.’s guardianship
case were aware of the guardian’s views on euthanasia.

After Plaintiff attempted to remove Welsh with the June 18, 2019 motion and with
his testimony during the hearing, Welsh continued her campaign of retaliation against
the Plaintiff culminating with her intentional misrepresentation that prepayment was
necessary before R.A. could be admitted into the Claremore VA Home that resulted
in Plaintiff spending $5,750 that was unnecessary and may not ever be recoverable.
Other acts of retaliation (in addition to that already described above) against
Plaintiff’s exercise of his First Amendment free speech rights include the following:

a. Repeated unnecessary delays in arranging R.A.’s transfer from St, John’s
Hospital to the Claremore Veteran’s Hospital.

b. Misrepresenting to the guardian ad litem the costs of transporting R.A. to the
Claremore Veteran’s Home, falsely claiming it would costs $2,000 to $3,000
to transport R.A. to the Claremore Veteran’s Home and this would have to be
paid upfront, when in fact the transportation was covered by medicare.

c. Misrepresenting to the guardian ad litem and others that the Claremore
Veteran’s Home had still not approved R.A.’s application into their facility
when in fact he had been approved for days if not weeks.

d. Threatening the St. Johns Hospital if they discharged R.A. in an attempt to
keep R.A. in the hospital and out of the Claremore Veteran’s Home which she

knew was Plaintiff’s desire for his father.

16
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 17 of 35

e. By directing the social worker at St. John’s Hospital not to speak with Plaintiff
about his father, and on information and belief, enlisting or threatening the
hospital’s legal counsel to ensure St John’s social worker would not speak to
Plaintiff about his father.

f. By refusing to give Plaintiff, or his counsel, copies of his father’s medical
records; despite a Court order that Plaintiff is to be given such records.

g. By allowing an extended delay in treatment of R.A.’s infection for Clostridium
Difficile (C. Diff), which unnecessarily delayed R.A.’s entry into the
Claremore Veteran’s Home and endangered R.A.’s life.

h. By attempting to restrict the Plaintiff's request for people to visit his father in
the hospital.

i. By falsely claiming that it would take four (4) to six (6) weeks to get 1099 tax
forms for R.A. from the IRS, when in fact the documents were easily obtained
with a trip the the IRS office with a certified copy of the proper court
paperwork.

j. Failing to investigate reports of physical abuse of R.A. on June 17th of 2019 at
approximately 11:32 am, witnessed by Plaintiff at the St. John’s Hospital.
Welsh was made aware of during Plaintiff’s testimony on June 18, 2019 and in
the Plaintiff’s pleading filed on June 18, 2019 in an attempt to have Welsh

removed as guardian.

k. And other items actions unknown to the Plaintiff at the time this action was

filed.
17
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 18 of 35

85. On August 9, 2019 Plaintiff emailed Owner to see if there was any news. Owens

responded in an email saying:

Nope. I promise I will tell you when I hear something concrete instead of
gossip. I am cautiously optimistic I will hear from the VA today.

Robyn
86. Prior to August 13, 2019 Plaintiff spoke to R.A.’s social worker and had learned that

St.John’s hospital had been ready to discharge R.A. for some time, but was waiting
on the Claremore Veteran’s Home to approve R.A.’s admission.

87. On August 13, 2019 Plaintiff visited the Claremore Veteran’s Home to inquire for
himself what was holding up his father’s admission. When he arrived at the
Claremore Veteran’s Home Plaintiff initially spoke with an employee named Jennifer
and then spoke with Kim Smith, the employee handling R.A.’s application. Plaintiff
learned that the home had been willing to accept his father for two weeks. Plaintiff
sent an email to Owens informing her what he had learned.

88. Also on August 13, 2019 Plaintiff called the hospital social worker for his father and
informed her that the Claremore Veteran’s Home had been willing to accept his father
for days and they were just waiting from word from the hospital.

89. Then on the morning of August 14, 2019 Plaintiff, his brother and sister all received
an email from Owens discussing the finances for his father and step-mother and

concluding by saying:

There is no credit for “overpayment” if the amount is later reduced.

18
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 19 of 35

My question is “How much can or will Kevin, Craig and Christina
contribute each month to the payment of the VA rent if the amount is fixed at
$3925?”

Robyn

90. Plaintiff respond to Owens on August 14th with an email that said in part:

I do not practice this area of law but I am told that your authority does not
include finances it is only guardianship over the person. In fact Jim
McGough: told me that as well.

I am told that you are supposed to put the ward’s best interest over
everyone’s best interest. The ward is my father not our stepmother....

benaee I am told by Kim Smith at the VA, who is working the file that my
father could have been moved days ago. I am also told he could be moved,
there could be an application for increased benefits and VA pension and we
will not have to worry about it until later.

I am told be a retired VA employee and Vet that because my father was “in
country” that he can get a residual benefit and may be able to get to 100%.
That would make the hospital free. Kim Smith seemed to confirm this is a
possibility.

I sent you an email some time ago offering to have this started... ..
91. Welsh that was also included in Owens August 14, 2019 email and Plaintiff’s
response responded to Plaintiff’s response to Owens by saying in part:

....Please stop talking to case management and telling them anything. Refer

everyone to Robyn or me. We have told them absolutely no discharge, and
they can set a hearing. (Emphasis added)

We are diligently working on this. Judge Glassco is aware of what is going
on. (Emphasis added) We spend at least an hour or two a day on this,

fielding calls and getting what is needed. Unlike Medicaid, VA does not back
pay, so please be patient....

3 While Welsh was primarily responsible for the guardianship of R.A. the firm was actually appointed
and Jim McGough, Welsh’s partner covered those responsibilities while Welsh was out of town and
attended the majority of the hearings on the case.

19
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 20 of 35

92.

93.

94.

95.

96.

Up until August 14, 2019 Plaintiff had never been told that Welsh and Owens were
actually stopping the hospital from discharging his father. Prior to that email Plaintiff
had repeatedly been told the Claremore Veteran’s Hospital was the reason the transfer
had been delayed.

Around that time Plaintiff was informed by his father’s social worker that she could
no longer speak to Plaintiff concerning his father’s case.

On the morning of August 16, 2019 Plaintiff sent a copy of a letter he left for Dr.
Wenger and the patient advocate at St. Johns. In the letter Plaintiff explained how he
spoke with a management employee at the Claremore Veteran’s Home and the home
was ready to receive his father and the hospital was ready the o discharge his father
and that they were just waiting for Welsh to approve.

Welsh responded to Plaintiffs email on August 16, 2019 and admitted to Plaintiff for
the first time that R.A. had finally been approved for admission to VA Home.

A hearing in this matter was held on August 16, 2019 without any pleadings being
filed requesting the hearing or describing the issues to be addressed. Once the
hearing began, Judge Glassco immediately began talking about cost of the Claremore
Veteran’s Home, despite the home billing in arrears, his father having enough in
retirement , VA benefits and social security to afford the home on his own and the
fact that if R.A.’s benefits were increased the home would be no costs to Plaintiffs
father. Judge Glassco’s questions, without being prompted by anyone at the hearing,
were coordinated with Welsh’s and Owens objectives in their August 14, 2019

emails.
20
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 21 of 35

97. Judge Galssco’s knowledge and objectives in his statements confirmed what Owens
had stated in her email that “Judge Glassco is aware of what is going on.” Despite
Plaintiff filing the guardianship originally and being a party, neither he nor his
counsel had been informed regarding any ex parte communications between Welsh
and Judge Glassco.

98. The hearing ended with it being made clear to Plaintiff and his brother that their
father would remain in the hospital, the hospital that had almost killed their father
two months earlier, until they agreed to pay money as requested by Owens two days
earlier.

99. During the hearing Judge Glassco and Welsh had even had a discussion regarding
whether or not they could “force” the hospital to keep Plaintiff’s father.

100. Also during the hearing Judge Glassco stated what h felt the Plaintiff and his brother
should be required to pay.

101.During the hearing Judge Glassco also refused a request by Plaintiff’s counsel to
order a copy of his father’s medical records to be turned over. Welsh had refused a
previous request by Plaintiff’s counsel to turn over those records despite an order
already being in place ordering the records be made available to Plaintiff.

102. Plaintiff alleges that Judge Glassco, Owens and Welsh conspired to deprive Plaintiff
of his Due Process Rights by doing the following:

a. Plaintiff alleges that Judge Glassco, Owens and Welsh had ex parte
communication regarding the guardianship of R.A. in Tulsa County case

PG-2019-392 without necessity and without informing Plaintiff or his counsel.
21
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 22 of 35

b. Plaintiff further alleges Judge Glassco, Owens and Welsh made decisions
regarding the guardianship without Plaintiff having notice or opportunity to
participate in the decision making process.

c. Plaintiff further alleges Judge Glassco, Owens and Welsh discussed Plaintiff's
actions and made plans and took actions to violate the Plaintiff's First Amendment
Rights in his pursuit to have his father moved from the medical facility that almost
killed his father.

d. Plaintiff further alleges Judge Glassco, Owens and Welsh devised a scheme to
deprive he Plaintiff of his property by forcing Plaintiff to choose between leaving
his father in a facility that had almost killed him or to pay money that if paid
unnecessarily could not be recovered.

103. Plaintiff delivered to Welsh, through his counsel a cashier’s check in the amount of
$5750. Plaintiff also made the hospital’s legal counsel aware of the payment. After
Plaintiff paid Welsh’s demanded amount for the unnecessary pre-payment of fees to
the VA Claremore Home, Welsh could no longer stop R.A.’s discharge from St.
John’s Hospital and admission into the Claremore Veteran’s Home.

104. On the morning of Saturday August 17, 2019 Dr. Wenger, another one of the doctors
for Plaintiffs father, had a discussion with Plaintiff in front of Plaintiff's father’s
hospital room. Dr. Wenger told Plaintiff “I just wanted to thank you for not listening
to me and keeping the hope for your father.” Two (2) months earlier, on June 22nd,
Dr. Wenger had tried to convince Plaintiff his father was dying and stated “if your

father lives three months it will be miracle.”
22
_ Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 23 of 35

105. After three and one-half (3 1/2) months in St. John’s Hospital, much of it
unnecessary, on Tuesday, August 20, 2019, R.A. was finally moved to the Claremore
VA Home where the staff have expressed amazement at how quickly he is recovering.

106. On August 30, 2019, Plaintiff's wife, youngest daughter and Plaintiff arrived at the
Claremore VA Home to visit R.A., Kim Smith an employee of the Claremore
Veteran’s Home who Plaintiff had spoken with previously about his father’s
admission into the home was working the front desk. Plaintiff inquired of Ms. Smith
about getting a receipt for the money Plaintiff had pre-paid to get his father admitted
and was informed that the Claremore Veteran’s Home had never required pre-
payment to be admitted and the the home “billed in arrears”.

107. Since being admitted into the Claremore Veteran’s Home R.A. is able to leave his
bed in a wheel chair and is able to eat with other residents of the facility. R. A. Is able
to navigate the Claremore Veteran’s Home with a wheel chair. R.A. is able to go
outside in the chair and get fresh air. R.A. is able to spend time with and visit with
other residents, including his cousin who is also in the facility. R.A. is now able to
move his legs and feet and has started rehab so that he can build his strength and
begin walking again. R.A. has an iPhone and is able to talk with friends and family
members on the phone. R.A. is looking forward to leaving the facility for
Thanksgiving and Christmas and hopes to leave the facility permanently and return
home. R.A. is aware that Plaintiff is filing a lawsuit and is supportive of his son’s

efforts. On September 7, 2019, after being shown a picture of the dress his

23
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 24 of 35

granddaughter will wear to the Homecoming asked his son and daughter-in-law to
take him to his granddaughter’s Homecoming.
Count One

Request for Declaratory Judgment under 28 U.S.C. Section 2201 through 2202

108.Plaintiff incorporates all of the foregoing allegations in each of the paragraphs above
as though fully set forth herein.

109. Judge Glassco is a sitting District Court Judge acting under the color of law.

110. Judge Glassco’s verbal order to Plaintiff during the June 18, 2019 hearing in the
Tulsa County Guardianship case PG-2019-392 directing Plaintiff not to post any
pictures of his father from the hospital on social media was an unlawful order that
violated Plaintiff's First Amendment right to free exercise of his religion.

111.Plaintiff request a Declaratory Judgement against Defendant Judge Glassco for this
count.

Count Two

Request for Declaratory Judgment under 28 U.S.C. Section 2201 through 2202

112.Plaintiff incorporates all of the foregoing allegations in each of the paragraphs above
as though fully set forth herein.

113.Judge Glassco is a sitting District Court Judge acting under the color of law.

114.Judge Glassco’s verbal order to Plaintiff during the June 18, 2019 hearing in the
Tulsa County Guardianship case PG-2019-392 directing Plaintiff not to post any
pictures of his father from the hospital on social media was an unlawful order that

violated Plaintiff’s First Amendment right to free speech.
24
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 25 of 35

115.Plaintiff request a Declaratory Judgement against Defendant Judge Glassco for this
count.
Count Three
Violation of the Oklahoma Religious Freedom Act, Title 51 O.S. Section 251
116.Plaintiff incorporates all of the foregoing allegations in each of the paragraphs above
as though fully set forth herein.
117.Judge Glassco substantially burdened Plaintiff's free exercise of his religion while
acting under the color of law.
118.Plaintiff request declaratory and monetary judgement against Judge Glasco for this
claim, including reasonable costs and attorney fees as provided for by statute.
Count Four
Violation of the Oklahoma Religious Freedom Act, Title 51 O.S. Section 251
119.Plaintiff incorporates all of the foregoing allegations in each of the paragraphs above
as though fully set forth herein.
120.Welsh substantially burdened Plaintiff's free exercise of his religion while acting
under the color of law.
121. Evidence that establishes Welsh was acting under color of law in this case includes
but is not limited to the following: 4
a. Glascoe appointed both Welsh and Owens on accord without request.

b. Both Welsh and Owens shared similar views on euthanasia

4See Tower v. Glover, 467 U.S. 914 (1984)
25
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 26 of 35

c. On information and belief both Welsh and Owens have been appointed by
Glassco multiple occasions
d. On August 14, 2019 Welsh stated in an email that ays in email “Judge Glassco
is aware of what is going on.”
f. Welsh and Owens sent emails seeking payment of money and Judge Glascoe
discussed the same issue at August 16, 2019 hearing without the benefit of a
motion being filed raising the issue or any party at the hearing raising the issue.
g. Glassco refused to allow Plaintiff to make record or offer of proof regarding the
removal of Welsh, which he personally had recommended and appointed in the
past on numerous occasions.
h. Glassco would only allow Plaintiff or his counsel to order transcripts of the
hearing seeking the removal of Welsh unless Welsh agreed.
I. Welsh refused medical records despite a court order directing it and Judge
Glassco’s refusal to order medical records be turned over despite his own previous
order.

122. Plaintiff request declaratory and monetary judgement against Welsh for this claim,

including reasonable costs and attorney fees.
Count Four

Civil Rights/42 U.S.C. §1983; Deprivation of First Amendment Rights

First Amendment Retaliation Claim‘

5 Worrell v. Henry, 219 F.3d 1197, 1212-13 (10th Cir. 2000).
26
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 27 of 35

123. Plaintiff incorporates all of the foregoing allegations in each of the paragraphs above
as though fully set forth herein.

124. Welsh was acting under color of state law when she retaliated against Plaintiff.

125. Plaintiff was engaged in clearly established, federally protected rights under the First
Amendment of the United States Constitution regarding issues involving both public
and private concerns when he filed a motion seeking the removal of Welsh as his
father’s guardian and testified about statements made to him regarding Welsh’s
beliefs and euthanasia and his concerns that it would influence her decisions as his
father’s guardian.

126. Defendant Welsh acting with deliberate, conscious and callous indifference to
Plaintiff’s First Amendment rights to freedom of speech began a malicious retaliatory
campaign, using the power granted to her by Judge Glassco and the Oklahoma
Statutes, against Plaintiff that caused him to suffer injuries that would chill a person
of ordinary firmness from continuing to exercise Plaintiff's Freedom of Speech.

127. Defendant Welsh’s adverse action towards Plaintiff was substantially motivated as a
response to Plaintiff’s exercise of his constitutionally protected speech.

Count Five
Civil Rights/42 U.S.C. §1983; Deprivation of First Amendment Rights

128. Plaintiff incorporates all of the foregoing allegations in each of the paragraphs above
as though fully set forth herein.

129. Plaintiff was engaged in clearly established, federally protected free exercise of his

Christian faith when he posted pictures of his father on Facebook seeking to generate
27
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 28 of 35

prayers for his father. Plaintiff's posts were not only constitutionally protected free
speech, but they were also the constitutionally protected acts of Plaintiff's Christian
faith.

130. Defendant Welsh was acting under the color of law as described above.

131. Defendant Welsh acting with deliberate, conscious and callous indifference to
Plaintiff’s First Amendment rights to the free exercise of his Christian faith, and
while acting in concert with Judge Glassco, sought and received and order, ordering
Plaintiff not to post pictures of his father from the hospital depriving Plaintiff of his
right to the free exercise of his Christian faith.

Count Six
Civil Rights/42 U.S.C. §1983; Deprivation of First Amendment Rights

132. Plaintiff incorporates all of the foregoing allegations in each of the paragraphs above
as though fully set forth herein.

133. Plaintiff was engaged in clearly established, federally protected freedom of speech
when he posted pictures of his father on Facebook seeking to generate prayers for his
father. Plaintiff's posts were constitutionally protected free speech in the exercise of
Plaintiff’s Christian faith.

134. Defendant Welsh was acting under the color of law as described above.

135. Defendant Welsh acting with deliberate, conscious and callous indifference to
Plaintiff’s First Amendment rights to the free speech in the exercise of Plaintiff's

Christian faith, and while acting in concert with Judge Glassco, sought and received

28
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 29 of 35

and order, ordering Plaintiff not to post pictures of his father from the hospital

depriving Plaintiff of his right to free speech in the free exercise of his Christian faith.

Count Seven

Civil Rights/42 U.S.C. §1983; Deprivation of Fourteenth Amendment Right to Due

Process

136. Plaintiff incorporates all of the foregoing allegations in each of the paragraphs above

as though fully set forth herein.

137. Plaintiff alleges that Defendant Judge Glassco, Defendant Welsh and Owens

conspired to deprive Plaintiff of his Due Process Rights guaranteed to him by the

Fourteenth Amendment of the United States Constitution by doing the following:

a.

Plaintiff alleges that Judge Glassco, Owens and Welsh had ex parte
communication regarding the guardianship of R.A. in Tulsa County case
PG-2019-392 without necessity and without informing Plaintiff or his counsel.
Plaintiff further alleges Judge Glassco, Owens and Welsh made decisions
regarding the guardianship without Plaintiff having notice or opportunity to
participate in the decision making process.

Plaintiff further alleges Judge Glassco, Owens and Welsh discussed Plaintiff's
actions and made plans and took actions to violate the Plaintiffs First Amendment
Rights in his pursuit to have his father moved from the medical facility that almost
killed his father.

Plaintiff further alleges Judge Glassco, Owens and Welsh devised a scheme to

deprive he Plaintiff of his property by forcing Plaintiff to choose between leaving

29
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 30 of 35

his father in a facility that had almost killed his father or to pay money that if paid
unnecessarily could not be recovered.

138. Plaintiff request a Declaratory Judgement against Defendant Judge Glassco for this

count and monetary damages, attorney fees and costs against Defendant Welsh for

this count.

Count Eight
Common Law Fraud

139. Plaintiff incorporates all of the foregoing allegations in each of the paragraphs above
as though fully set forth herein.

140. Plaintiff alleges that Defendant Judge Glassco, Defendant Welsh, and Defendant
Welsh and McGough, PLLC, along with Owens while acting in concert together
committed fraud against Plaintiff by doing the following:

a. Misrepresenting to Plaintiff and his family that it was necessary to pre-pay fees
and services before Plaintiff’s father could be admitted into the Claremore
Veteran’s Home. Specifically, their misrepresentations concerning the necessity to
pre-pay for pro-rated August and all of September, an amount that totaled almost
$6,000.

b. While representing to Plaintiff and his family that the pre-payment of the fees was
necessary, much of it in writing via emails, Defendants and Owens knew that it
was false.

c. Plaintiff and his family relied upon the Defendants and Owens misrepresentations

when Plaintiff unnecessarily paid $5,750 via cashier’s check, to Catherine Welsh.

30
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 31 of 35

d. Plaintiff has made repeated request, via email, for a copy of the receipt showing
the money was paid to the Claremore Veteran’s Home and and has never been
given a copy.

e. Plaintiff’s latest request was sent on September 3rd, “Cathy How is that receipt
coming?”, Plaintiff's September 3, 2019 email has gone unanswered.

f. Defendant Judge Glassco acted in concert with other Defendants and conspired
with Defendant Welsh and Owens and was acting outside of the scope of his
judicial immunity when he committed these acts.

141. Plaintiff request monetary judgements, punitive damages, costs and all other relief

the law will allow against Defendant Judge Glassco, Defendant Welsh, Defendant

Welsh and McGough, PLLC .

PRAYER FOR RELIEF
Wherefore, the Plaintiff prays this Court will grant the Plaintiff all the relief the
law allows.

Respectfully Submitted,

 

 

Kevin D. Adams, OBA# 18914
Pre Se

Attorney at Law

36 East Cameron Street, #16
Tulsa, OK 74119

O (918) 582-1313

F (918) 512-4206

C (918) 230-9513
kadams@lawyer.com

31
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 32 of 35

a ae ©

Exhibit A
 

 
a 4?

Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 34 of 35

&

Exhibit B
Case 4:19-cv-00494-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/09/19 Page 35 of 35
8:22 7

 

Sat, Jun 15, 6:30 PM

Thanks for the —
information. _

Mon, Jun 17, 7:03 PM

 

   
